Citation Nr: 1515859	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active duty service with the United States (U.S.) Air Force from November 1977 to November 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The RO in Reno, Nevada, certified the appeal to the Board.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  Additional evidence was submitted along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2014).  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in Virtual VA includes a copy of the May 2013 hearing transcript and VA medical records dated from July 2001 to April 2012, which were reviewed by the AOJ and the Board.  The electronic folder in VBMS includes VA medical records dated from July 2001 to October 2013 and from July 2014 to October 2014, some of which were not available at the time of the December 2012 statement of the case (SOC).  Because the Board is granting service connection for tinnitus and remanding the claim for service connection for a low back disorder, the lack of AOJ review of this additional evidence does not prejudice the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's tinnitus had its onset during active service and has been present since that time.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is related to in-service noise exposure.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  The Veteran testified that he served on the flight line as a security specialist and was exposed to jet engine noise.  See Hearing Transcript (Tr.) at 13.  He said that he was in a hearing protection program and was issued ear plugs, but that he could not always use them because he had to listen to and use his radio.  See id. at 14.  He said he noticed noise in his ears during service but did not know what it was.  See id. at 15.  He stated that he has had noise in his ears since service and that it began as intermittent noise and became constant.  See id. at 16.  His DD 214 indicates that he served with the U.S. Air Force as a security specialist.  His service treatment records indicate that he was in a hearing conservation plan and was exposed to noise on the flight line.  Thus, noise exposure from aircrafts and jet engines is consistent with the circumstances of his service and noise exposure is conceded.  See 38 U.S.C.A. § 1154(a). 

The March 2012 VA examiner opined that tinnitus was less likely as not related to military noise exposure, noting that there was no significant puretone threshold shift noted in service.  The examiner did not address the Veteran's lay assertions that tinnitus began during service and has continued since then.  

The Veteran, as a lay person, is competent to diagnose tinnitus.  See Charles, 16 Vet. App. at 374.  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  During the Board hearing, the Veteran testified that he has had tinnitus ever since service after being exposed to jet engines.  Although VA medical records dated in January 2004 and October 2007 note that the Veteran denied or did not have tinnitus, he explained during the Board hearing that he heard noise in his ears, but did not know what it was.  The Board finds no reason to doubt his credibility.  

Furthermore, the Board finds that the opinion provided by the March 2012 VA examiner lacks probative value because the rationale provided was inadequate.  Although there was no documentation of puretone threshold shift during service, the examiner did not explain why the Veteran's current tinnitus could not be related to noise exposure during service.  Furthermore, lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.

Also weighing in the Veteran's favor is the fact that he has had no history of any significant civilian occupational and recreational noise exposure.  During the March 2012 VA examination, he indicated that he had worked as a truck driver, but it is unclear whether he was exposed to any significant noise.  He denied any recreational noise exposure.  The only known significant noise exposure was from military jet engines.  

Under these circumstances, where the only significant noise exposure was during military service and the Veteran has competently and credibly asserted that he had tinnitus in service and since that time, reasonable doubt is resolved in the Veteran's favor.  As the evidence for and against the claim is in relative equipoise, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is granted.


REMAND

The claim for a low back disorder is being remanded for outstanding VA medical records and another VA examination.

Currently, the Veteran's claims file includes VA medical records dated from July 2001 to October 2013 and from July 2014 to October 2014.  The report of a March 2012 VA examination for the low back disorder indicates that the examiner reviewed a January 1997 x-ray was from VistA, VA's electronic health records database,.  A copy of the x-ray report was later associated with the file; however, the existence of this record indicates that there may be outstanding VA treatment records dated prior to July 2001.  Because these records may be relevant to the Veteran's claim, a remand is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2).

In addition, another VA examination is needed to make a determination on this claim.  The Veteran asserts that his low back pain began during service and that he has had back pain on and off since then.  His service treatment records indicate he was treated on several occasions for back pain.  The report of the March 2012 VA examination indicates the Veteran had limited range of motion of the thoracolumbar spine and pain on movement; however, the examiner indicated that the physical examination was negative for any observable evidence of any back condition or residuals of any prior injury, event, or illness.  No current diagnosis was given.  The examiner's conclusion appears inconsistent with the positive findings noted on examination.  Therefore, the Board finds that another VA examination is needed clarify whether the Veteran has a current low back disorder.  

Furthermore, during the May 2013 Board hearing, the Veteran asserted that his service-connected posttraumatic stress disorder (PTSD) aggravated his low back disorder and that a physician told him that PTSD can trigger or aggravate back pain.  See Board Hearing Tr. at 9.  He also submitted information from the Internet noting a relationship between PTSD and chronic pain.  Therefore, if a low back disorder is found on examination, a medical opinion is needed as to whether the Veteran's PTSD causes or aggravates the low back disorder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment, to include any treatment records dated prior to July 2001.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his complaints of low back pain.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  The examiner is requested to address any prior diagnoses of record.

After examining the Veteran and reviewing the record, the examiner must identify all disorders of the low back found on examination.  

For each disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  The examiner must also indicate whether the disorder is caused or aggravated by the Veteran's service-connected PTSD.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


